Citation Nr: 1511045	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1975 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) from April 2010 rating decision from the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues were previously remanded by the Board in November 2013 and December 2014 for additional development.  The issues have since returned to the Board.


FINDINGS OF FACT

1.  Hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Analysis

As noted above, the Board most recently remanded this claim in December 2014 for further development, specifically to provide the Veteran an opportunity to identify any outstanding treatment records (VA and non-VA) and provide an appropriate VA audiological examination for the Veteran's hearing loss disability and tinnitus.  The Veteran was afforded an opportunity to identify any outstanding treatment records in a December 2014 letter, updated VA treatment records were associated with the claims file and the Veteran was afforded the appropriate VA examination in December 2014.  The claim was readjudicated in a January 2015 statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA letters dated in October 2009, November 2009 and December 2014, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The Veteran has been afforded a VA audiological examination most recently in December 2014.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  Based on the foregoing, the examiner concluded that the Veteran's hearing loss and tinnitus was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Legal Criteria

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran asserts that he suffers from hearing loss and tinnitus due to noise exposure from heavy weapons during basic training.  The Veteran contends his tinnitus onset during service in 1974.  See December 2011 VA examination.  

The evidence establishes that the Veteran was very likely exposed to noise while on active duty.  The Veteran has asserted such exposure, and his military occupational specialty (MOS) of an Air Defense Artillery Officer has been recognized as one in which exposure to noise is "highly probable."  See Veterans Benefits Administration Fast Letter 10 35 (Sept 2 2010).  Thus, the question is whether there is a nexus, or link, between the Veteran's hearing disability and/or tinnitus and his in service exposure to noise.

The evidence establishes the Veteran has a current bilateral hearing loss disability and tinnitus.  See e.g., December 2014 VA audiological examination.  Thus, the remaining question that needs to be resolved is whether there is a nexus between the Veteran's active duty and his current hearing loss disability and/or tinnitus.  

As an initial matter, the record does not reflect medical evidence showing any manifestations of hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  Accordingly, service connection is not warranted for hearing loss disability on a presumptive basis.  See §§ 3.307, 3.309.

Service treatment records (STRs) include several audiological examinations.  
The Veteran's June 1974 enlistment examination shows pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
-
20
LEFT
10
0
5
-
20

An October 1975 examination did not show pure tone thresholds but did indicate the whisper voice test resulted in 15/15 bilaterally.  


The Veteran's September 1977 exit examination shows pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
 5
5
-
5
LEFT
15
0 
10
- 
0 

The Veteran denied hearing loss and ear trouble on a report of medical history upon exit in September 1977.  The Veteran's STRs weigh against a finding of a medical nexus between the Veteran's current hearing loss disability, tinnitus and service due to the lack of hearing loss or tinnitus complaints or diagnosis.  

In connection with his claim, the RO sought a medical opinion addressing whether the Veteran's current hearing loss was related to his military service.   The February 2010 VA examiner in an April 2010 addendum opinion provided a negative nexus opinion between the Veterans' hearing loss, tinnitus and service.  The enlistment and discharge tests both revealed normal hearing bilaterally.  In support of his reasoning, the VA examiner cited medical research which stated that previously noise-exposed ears were not more sensitive to future noise exposure and that hearing loss due to noise did not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  The etiology of the Veteran's tinnitus was likely due to the same etiology as his hearing loss. 

Audiological testing in February 2010 revealed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
30
40
45
LEFT
25
30
35
40
35

The Maryland CNC world list speech recognition score was 96 percent bilaterally.  The diagnosis was mild to moderately severe sensorineural loss in the right ear and mild to moderate sensorineural loss in the left ear.    

The Veteran was afforded a contract VA audiological examination in December 2011.  The VA examiner provided a negative nexus opinion between hearing loss, tinnitus and service.  The claimant's mild to moderately severe hearing loss in the right ear was not in accordance to VA standards for hearing impairment.  However the 88% speech score in the left ear was in accordance to VA standards for hearing impairment.  The June 1974 entrance examination showed a 15/15 whisper test result bilaterally but the examiner noted that the whisper test was not frequency specific.  (The Board notes the VA examiner refers to the 15/15 whisper voice test as the entrance examination from June 1974, however, it is clearly in reference to the October 1975 VA examination, discussed above). The separation examination showed hearing within normal limits bilaterally.  Therefore, the opinion was based on the claimant having normal auditory thresholds at separation exam indicating minimum to no change in hearing acuity during active duty.  The etiology of the tinnitus was at least as likely as not associated with hearing loss.

Audiological testing in December 2011 revealed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
25
25
25
LEFT
30
30
25
25
20

The Maryland CNC world list speech recognition score was 94 percent in the right ear and 88 percent in the left ear.  The diagnosis was sensorineural hearing loss in the frequency range of 500-4000 Hertz bilaterally and at 6000 Hertz or higher in the right ear.  The Veteran's hearing loss disability and tinnitus did not impact ordinary conditions of daily life, including his ability to work.  

In a November 2013 Board Remand, the Board found the VA examiner's did not adequately address an upward shift in auditory thresholds at 500 and
1000 Hertz in the right ear, and at 500 and 2000 Hertz in the left ear which occurred between the Veteran's entry and exit examination in June 1974 and September 1977.

The December 2014 VA examiner provided a negative nexus opinion between hearing loss disability, tinnitus and service.  The VA examiner noted the Veteran's MOS, as discussed above, with no foreign or combat service and his reports of exposure to heavy weapons during basic training.  The June 1974 (pre-enlistment) hearing evaluation revealed normal hearing thresholds in both ears.  In October 1975, the Veteran's hearing was deemed normal by the whispered voice test.  Finally, in September 1977 (separation), testing showed normal hearing thresholds in both ears.  There were no significant hearing threshold shifts in either ear, including 500 and 1000 Hertz in the right and 500 and 2000 Hertz in the left, between 1974 and 1977.  The absence of hearing loss at separation indicates exposure to high intensity noise during military service did not cause sufficient damage to either cochlea which resulted in loss of hearing.  The VA examiner concluded military noise exposure did not cause hearing loss or significant hearing threshold shifts in either ear because hearing was normal just before enlistment at separation.  Further, after military service the Veteran was exposed to noise.  The Veteran worked as an accountant in a chemical plant (15 years), TV cable company dispatcher (5 years), and house mover (6 years).  He also reported exposure to power tool noises (with hearing protection).  

The Veteran had audiological testing in February 2010, December 2011 and December 2014 (the time of the examination).   The February 2010 test results suggested he had a mild to moderate hearing loss in both ears.  In December 2011, the Veteran had a mild loss in the low frequencies rising to normal hearing in the mid and mid-high frequencies with a moderate to moderately severe loss 6000-8000 Hertz in the right ear and a mild loss at 8000 Hertz in the left ear.  Testing at the time of the examination agreed with the pattern of thresholds obtained December 2011 but showed low normal hearing in both ears 250-4000 Hertz with a mild to moderately severe loss 6000-8000 Hertz in the right ear and a mild loss at 8000 Hertz in the right ear.  Acoustic reflex thresholds also improved significantly between February 2010 and December 2014.  Hearing thresholds were easily obtained at the time of the examination.  The tests from December 2011 and December 2014 did not show hearing loss after October 2009 caused by military noise exposure.  His reported exposure to power tool noise (with hearing protection), chemical plant noise, and house moving noise after military service could have caused the high frequency hearing loss measured in 2011 and 2014.  
As noted above, the 2014 VA examiner found tinnitus was less likely than not caused by or a result of military noise exposure.  Tinnitus was at least as likely as not a symptom associated with hearing loss because tinnitus is known to be symptoms associated with hearing loss.  In support of the opinion, the VA examiner cited to medical literature which stated that diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  The Veteran did not suffer hearing loss during his military service and did not report a noise-related cause of the tinnitus on February 2010 or December 2014.  The local treatment records were silent for complaints of tinnitus.  Military noise exposure did not cause tinnitus between military discharge and October 2009 to the time of the examination.  Post-military noise exposure was capable of causing the reported tinnitus.  

Audiological testing in December 2014 revealed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
20
20
10
10
10

The Maryland CNC world list speech recognition score was 98 percent bilaterally.  The Veteran had sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies bilaterally.  The Veteran's hearing loss disability and tinnitus was not noted to impact ordinary conditions of daily life, including his ability to work.  The Veteran did not report any interruptions in his daily communications caused by his hearing loss.  His hearing was adequate for obtaining and maintaining employment.

The Board affords the December 2014 VA examination the most probative weight.  In assigning high probative value to the 2014 VA examiner's opinion, the Board notes that she had the claims file for review; specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has not submitted a medical opinion to contradict any of the VA examiner's negative opinions.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)(West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The Board accepts that the Veteran is competent to report hearing loss and tinnitus symptoms, date of onset, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, to the extent that the Veteran reports hearing loss and tinnitus symptoms dating to service, the Board finds that he is not credible in view of the normal hearing findings at service separation along with his denial of hearing loss, running ears, and ear problems on the history part of that examination.  Also, the Veteran is not competent to opine that an etiological relationship exists between his post service hearing problems and service to include acoustic trauma in service as this is not susceptible to lay observation, unlike a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Veterans statements and testimony have limited probative value.

In this case, the Board assigns greater probative value to the normal service separation examination findings along with the Veteran's denial of hearing problems at that time.  This coupled with the many years intervening service and the first documented findings or complaints of hearing loss and tinnitus, along with the negative VA medical opinion, weigh against the claim.  The service separation examination is highly probative as it was prepared after examination of the Veteran and includes a medical history prepared by the Veteran.  The VA medical opinions are probative because it was prepared after evaluation of the Veteran and review of the entire VA record to include the service treatment records.  Also, the Board finds that service separation examination and VA medical opinions are more probative than the Veteran's uncorroborated opinion in this matter as they were prepared by skilled, neutral medical professionals in the field of hearing after review of all the evidence of record.   Furthermore, there is no favorable medical opinion in this case to weigh against the negative VA medical opinions.

The preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58(1990); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


